Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 1 of 25 PageID 361




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

                      CASE NO. 6:20-cv-665-Orl-37GJK

CELEBRATION LAW P.A.,
LAND AND SEA SURF, LLC,
SAFARI TRADING LLC,
DMS MOVING SYSTEMS OF ALABAMA, INC.,
JMR BUILDERS, INC.,
BEACHSIDE MARINE, INC.,
99 BOTTLES HOSPITALITY LLC,
KIRK W. KESSEL COMPANIES, INC.,
PAUL MEISSNER
SOUTHERN CLOUD SOLUTIONS CORPORATION,
CASCADE FINANCIAL LLC,
HOSKINS CONSTRUCTION INC.,
THE GATHERING TABLE INC.,
JIMMY’S CIGAR LOUNGE, LLC,
MR & MRS FREDDIE FIX IT, INC.,
JENKINS ARAH CORPORATION,
PARADISE AIR & HEAT LLC,
A PLACE LIKE HOME ALF, INC.,
ROBERT T. SCHROTH P.A.,
TACTICAL AESTHETICS, PLLC,
T-LIGO USA, LLC,
NOVAPRO, INC.,
UBIQUITOUS DESIGNS & RENOVATIONS, INC.,
ROCKIN' RELIX INTERNATIONAL, LLC,
CIBELLI’S LLC,
PAUL BLACKMORE,
SIDELINE SPORTS PHOTOGRAPHY, LLC,
INTERNATIONAL TITLE AND ESCROW COMPANY, LLC,
TITLE SOLUTIONS OF FLORIDA, LLC,
ROBERT ABRAHAM DAVIDOWITZ, LLC,
DR. DIANE M. WALKER, PA,
KATE BLACKMORE,

            Petitioners,

                                     1
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 2 of 25 PageID 362




            vs.

JOVITA CARRANZA, Administrator of the
UNITED STATES SMALL BUSINESS ADMINISTRATION,

            Respondent


                   VERIFIED AMENDED COMPLAINT


                                   JAMES IPPOLITI, Esq.
                                   FL Bar No. 102674
                                   MARK WARZECHA, Esq.
                                   FL Bar No. 095779
                                   JEFF IPPOLITI, Esq.
                                   FL Bar No. 095608
                                   SCOTT WIDERMAN, Esq.
                                   FL Bar No. 585823
                                   jim@uslegalteam.com
                                   mfw@uslegalteam.com
                                   scott@uslegalteam.com
                                   jeff@uslegalteam.com
                                   WIDERMAN MALEK P.L.
                                   Attorneys for Petitioners
                                   1990 W. New Haven Ave., Second Floor
                                   Melbourne, FL 32904
                                   Phone: 321-255-2332




                                     2
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 3 of 25 PageID 363




                                 INTRODUCTION


   1. On or about March 2020, the United States was struck by the worldwide

COVID-19 pandemic.

   2. Consequently, the United States and local governments began issuing “stay at

home” orders and forced many businesses to close in order to slow the spread of the

COVID-19 virus.

   3. In response, to bolster the economy and assist the affected businesses,

Congress presented the Coronavirus Aid, Relief, and Economic Security

(“CARES”) Act as H.R. 748.

   4. The CARES Act was signed into law by President Trump on March 27, 2020.

   5. One of the key components of the CARES Act was codified in the first section

of the CARES Act, §1110 “Emergency EIDL Grants.” As a new component of the

existing Economic Injury Disaster Loan (“EIDL”) program, this section provided

for quick cash relief to be provided directly to small businesses by the Small

Business Administration (SBA). Specifically, the SBA was required to provide a

grant, in any amount requested by a small business applicant, up to $10,000, within

three days of the date of the application.

   6. Administrator Carranza is without authority to change the express terms of

the CARES Act which requires an initial $10,000 grant to be disbursed within three

days for any applicant who made such a request.


                                             3
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 4 of 25 PageID 364




   7. All of the named Petitioners have individually made a request for a $10,000

Emergency EIDL Grant within the EIDL application.

   8. None of the named Petitioners have been provided a $10,000 Emergency

EIDL Grant.

                                    PARTIES

   9. CELEBRATION LAW P.A., is a professional association organized and

incorporated under the laws of Florida.

   10. LAND AND SEA SURF, LLC, is a limited liability company organized and

incorporated under the laws of Florida.

   11. SAFARI TRADING LLC, is a limited liability company organized and

incorporated under the laws of Florida.

   12. DMS MOVING SYSTEMS OF ALABAMA, INC., is a corporation

organized and incorporated under the laws of Michigan.

   13. JMR BUILDERS, INC., is a corporation organized and incorporated under

the laws of Florida.

   14. BEACHSIDE MARINE, INC., is a corporation organized and incorporated

under the laws of Florida.

   15. 99 BOTTLES HOSPITALITY LLC, is a limited liability company organized

and incorporated under the laws of Florida.




                                          4
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 5 of 25 PageID 365




   16. KIRK W. KESSEL COMPANIES, INC., is a corporation organized and

incorporated under the laws of Florida.

   17. PAUL MEISSNER, is an individual residing in the State of New York doing

business as CMJ CONTRACTING AND PROPERTY MAINTENANCE.

   18. SOUTHERN CLOUD SOLUTIONS CORPORATION, is a corporation

organized and incorporated under the laws of Florida.

   19. CASCADE FINANCIAL LLC, is a limited liability company organized and

incorporated under the laws of Florida.

   20. HOSKINS CONSTRUCTION INC., is a corporation organized and

incorporated under the laws of Florida.

   21. THE GATHERING TABLE INC., is a corporation organized and

incorporated under the laws of Florida.

   22. JIMMY’S CIGAR LOUNGE, LLC, is a limited liability company organized

and incorporated under the laws of Florida.

   23. MR & MRS FREDDIE FIX IT, INC., is a corporation organized and

incorporated under the laws of Florida.

   24. JENKINS ARAH CORPORATION, is a corporation organized and

incorporated under the laws of California.

   25. PARADISE AIR & HEAT LLC, is a limited liability company organized and

incorporated under the laws of Florida.


                                          5
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 6 of 25 PageID 366




   26. A PLACE LIKE HOME ALF, INC., is a corporation organized and

incorporated under the laws of Florida.

   27. ROBERT T. SCHROTH P.A., is a professional association organized and

incorporated under the laws of Florida.

   28. TACTICAL AESTHETICS, PLLC, is a professional limited liability

company organized and incorporated under the laws of Florida.

   29. T-LIGO USA, LLC, is a limited liability company organized and

incorporated under the laws of Florida.

   30. NOVAPRO, INC., is a corporation organized and incorporated under the

laws of Florida.

   31. UBIQUITOUS DESIGNS & RENOVATIONS, INC., is a corporation

organized and incorporated under the laws of Florida.

   32. ROCKIN' RELIX INTERNATIONAL, LLC, is a limited liability company

organized and incorporated under the laws of Florida.

   33. CIBELLI’S LLC, is a limited liability company organized and incorporated

under the laws of Florida.

   34. PAUL BLACKMORE, is an individual residing in the State of

Massachusetts.

   35. SIDELINE SPORTS PHOTOGRAPHY, LLC, is a limited liability company

organized and incorporated under the laws of Illinois.


                                          6
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 7 of 25 PageID 367




   36. INTERNATIONAL TITLE AND ESCROW COMPANY, LLC, is a limited

liability company organized and incorporated under the laws of Florida.

   37.TITLE SOLUTIONS OF FLORIDA, LLC, is a limited liability company

organized and incorporated under the laws of Florida.

   38.ROBERT ABRAHAM DAVIDOWITZ, LLC, is a limited liability company

organized and incorporated under the laws of Florida.

   39.DR. DIANE M. WALKER, PA, is a professional association organized and

incorporated under the laws of Florida.

   40.KATE BLACKMORE, is an individual residing in the State of Massachusetts.

   41. JOVITA CARRANZA, is Administrator of the UNITED STATES SMALL

BUSINESS ADMINISTRATION.

                         JURISDICTION AND VENUE

   42. This Court has original jurisdiction over this action pursuant to 28 U.S. Code

§ 1361.

   43. Venue in the Middle District of Florida is proper because it is the District in

which Respondent refused to perform the duty enjoined upon her by the Congress

of the United States.




                                          7
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 8 of 25 PageID 368




                          STATUTORY BACKGROUND

   44. The Coronavirus Aid, Relief, and Economic Security Act (H.R. 748),

commonly referred to as the CARES Act, is a law meant to address the economic

fallout of the 2020 coronavirus pandemic in the United States (“CARES Act”).

   45. In its original form, the CARES Act was introduced in the United States

Congress as H.R. 748 (Middle Class Health Benefits Tax Repeal Act of 2019) by

Joe Courtney (D–CT) on January 24, 2019.

   46. The initial bill was amended before it was passed with overwhelming

bipartisan support.

   47. As a result of bipartisan negotiations, the bill grew to $2 trillion in the version

unanimously passed by the Senate on March 25, 2020.

   48. On March 26, 2020, the bill was passed in the House of Representatives via

voice vote.

   49. On March 27, 2020, the bill was signed into law by President Donald Trump.

   50. Section 1110(e) of the CARES Act, entitled EMERGENCY GRANT,

expressly states:

               (1) IN GENERAL.—During the covered period, an entity
              included for eligibility in subsection (b), including small
              business concerns, private nonprofit organizations, and small
              agricultural cooperatives, that applies for a loan under section
              7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in
              response to COVID–19 may request that the Administrator
              provide an advance that is, subject to paragraph (3), in the
              amount requested by such applicant to such applicant within 3

                                            8
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 9 of 25 PageID 369




             days after the Administrator receives an application from such
             applicant. (emphasis added).
             (2) VERIFICATION.—Before disbursing amounts under this
             subsection, the Administrator shall verify that the applicant is an
             eligible entity by accepting a self-certification from the applicant
             under penalty of perjury pursuant to section 1746 of title 28
             United States Code.
             (3) AMOUNT.—The amount of an advance provided under this
             subsection shall be not more than $10,000.00.
   51. Section 1114 of the CARES Act, entitled EMERGENCY RULEMAKING

AUTHORITY, expressly states:

              Not later than 15 days after the date of enactment of this Act, the
             Administrator shall issue regulations to carry out this title and
             the amendments made by this title without regard to the notice
             requirements under section 553(b) of title 5, United States
             Code.(emphasis added).
   52. The Administrative Procedure Act (“APA”) was enacted June 11, 1946 and

governs the way in which administrative agencies of the federal government of the

United States, including the Small Business Administration (“SBA”) may propose

and establish regulations.

                               STATEMENT OF FACTS

   53. On or about March 2020, the United States was struck by the worldwide

COVID-19 pandemic.

   54. Consequently, the United States and local governments began issuing “stay

at home” orders and forced many businesses to close, in order to slow the spread of

the COVID-19 virus.

                                          9
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 10 of 25 PageID 370




    55. In response, to bolster the economy and assist the affected businesses,

 Congress presented the Coronavirus Aid, Relief, and Economic Security

 (“CARES”) Act as H.R. 748.

    56. The CARES Act was signed into law by President Trump on March 27, 2020.

    57. The United States Treasury states on its website, “[t]he CARES Act

 provides fast and direct economic assistance for American workers, families, and

 small businesses, and preserves jobs for our American industries.”

    58. The SBA boasted on its website that the Economic Injury Disaster Loan

 (“EIDL”) “provides the necessary working capital to help small businesses survive

 until normal operations resume after a disaster.”

    59. Following the enactment of the CARES Act, Administrator Carranza issued

 the following statement: “President Trump acted swiftly and in a bipartisan manner

 to support our nation’s 30 million small businesses, which employ nearly half of the

 nation’s workforce. Under the CARES Act, the President took historic action,

 making available hundreds of billions of dollars in an expedited manner to provide

 immediate financial relief for small business owners across the country. Our small

 businesses are the economic engines of their communities, and the SBA is ready to

 provide them with the support they need to remain open and keep their workers

 employed. With our whole-of-government approach led by the President, we are




                                          10
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 11 of 25 PageID 371




 providing small businesses with the resources they need to get them through this

 unprecedented time.”

    60. One of the key components of the CARES Act was codified in the first

 section, §1110 “Emergency EIDL Grants.” As a new component of the existing

 Economic Injury Disaster Loan (“EIDL”) program, this section provided for

 quick cash relief to be provided directly by the Small Business Administration

 (“SBA”) to small businesses. Specifically, the SBA was required to provide grants

 in any amount requested by a small business applicant, up to $10,000, within three

 days of the applying.

    61. The purpose of the EIDL grant program is to provide businesses with an

 almost immediate infusion of $10,000 capital, to pay bills and keep the business

 afloat until the EIDL loan was funded. As stated in the letter from Congressman

 Deutch to Administrator Carranza, “The intent of the three-day provision is to

 provide a critical source of funding to bridge the time between a small business

 submitting an EIDL application and the business receiving approval of their loan

 application…This $10,000 is a critical funding bridge for small businesses in the

 present economic climate. Indeed, Congress has required in law that this funding

 be provided within three days of the request.” [emphasis added] (Exhibit A, ⁋ 4,

 Declaration of James Ippoliti in Support of Petitioners’ Verified Amended

 Complaint (the “Ippoliti Declaration”)).


                                            11
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 12 of 25 PageID 372




    62. Based on the express language of the CARES Act, Petitioners depended on

 receiving the $10,000 grant within three days from the submission of their

 application and request, in order for their businesses to survive.

    63.The EIDL grant and loan was to be used specifically for expenses that were

 exclusive of the expenses that could be covered by the other business stimulus

 program provided for within the CARES Act, such as the Payroll Protection Plan

 (“PPP”).

    64. The PPP provides 10 weeks of payroll support. For the Petitioners businesses,

 and many other businesses that have been forced to close due to COVID-19 and are

 required to remain closed by government order, the PPP will not provide the support

 required for the business to survive. As stated by more than 100 members of

 Congress in an April 16 letter to Administrator Carranza, “[m]any of these

 businesses and other organizations need EIDL funds to supplement their Paycheck

 Protection Program (PPP) loan, are not good candidates for the PPP due to its

 requirements or are not eligible for that program at all.” (Ippoliti Declaration, ⁋ 5).

    65. Early initial applicants for the EIDL program were told via email that the

 applicant was required by the SBA to reapply online utilizing the new SBA

 “streamlined application” as of March 30, 2020. The email assured the businesses

 that applied prior to March 30, 2020 that “[a]pplying for the Advance will not impact




                                           12
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 13 of 25 PageID 373




 the status or slow your existing application.” That statement is patently false.

 (Ippoliti Declaration, ⁋ 6).

    66. On April 2, 2020, just six days after the CARES Act was signed into law,

 members of Congress wrote to SBA Administrator Carranza, already expressing

 deep concern as to how Administrator Carranza was mishandling the mandates of

 Congress and her duties under the CARES Act. Specifically, the Congress members

 asked Administrator Carranza, “[t]he CARES Act included a requirement that a

 $10,000 grant be awarded within 3 days of an application to the SBA’s Economic

 Injury Disaster Loan program to help cover operating expenses while waiting for

 the loan processing. Are SBA staff prepared to fulfill this requirement?” (Ippoliti

 Declaration, ⁋ 7).

    67. In complete defiance of the law and the specific directive of Congress, and

 without discretionary authority to do so, Administrator Carranza did not provide the

 $10,000 initial grant to the applicants who expressly requested said grant within their

 applications.

    68. On April 10, 2020, members of Congress sent another letter to SBA

 Administrator Carranza, again expressing concern and chastising Administrator

 Carranza’s failure to follow the law. The letter states, “[t]urning to the EIDL grants,

 which Congress intended to provide a quick infusion of cash to help small businesses

 pay their rent and other bills, SBA has failed to issue final guidance and award


                                           13
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 14 of 25 PageID 374




 grants in a manner consistent with Congressional intent. The SBA has metered the

 amount of the EIDL grant to $1,000 per employee, even though Congress

 specifically stated that the applicant, not the agency, has the sole authority to

 determine how much grant money they receive up to $10,000.” [Emphasis added.]

 (Ippoliti Declaration, ⁋ 8).

    69. Five days later, on April 15, again in defiance of Congress and the law, and

 without discretionary authority to do so, the SBA sent an email to all applicants

 expressly stating “Dear Applicant, On March 29, 2020, following the passage of the

 CARES Act, the SBA provided small business owners and non-profits impacted by

 COVID-19 with the opportunity to obtain up to a $10,000 Advance on their

 Economic Injury Disaster Loan (EIDL). The Advance is available as part of the full

 EIDL application and will be transferred into the account you provide shortly after

 your application is submitted. To ensure that the greatest number of applicants can

 receive assistance during this challenging time, the amount of your Advance will

 be determined by the number of your pre-disaster (i.e., as of January 31, 2020)

 employees. The Advance will provide $1,000 per employee up to a maximum of

 $10,000.” (Ippoliti Declaration, ⁋ 9).

    70. The April 16, 2020 letter from more than 100 members of Congress to

 Administrator Carranza expressed concern over Administrator Carranza’s

 unauthorized and unilateral modification to the express language of the CARES Act.


                                          14
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 15 of 25 PageID 375




 As stated in the letter, “…many small businesses simply cannot weather the COVID-

 19 crisis if initial distributions are limited to as little as $15,000 for loans and grants

 are rationed by number of employees.” (Ippoliti Declaration, ⁋ 5).

    71. On April 16, 2020 the SBA posted on the EIDL page of its website

 “[a]pplicants who have already submitted their applications will continue to be

 processed on a first-come, first-served basis.” This statement is a patently false.

 (Ippoliti Declaration, ⁋ 10).

    72. Weeks after applying for the EIDL loan and the $10,000.00 grant which was

 required to be paid within three days, small business owner applicants had zero

 correspondence from the SBA - not even a confirmation email.

    73. Without the $10,000.00 Emergency EIDL Grant that Administrator Carranza

 was required to provide each Petitioner within three days of application and request

 of such Grant, the Petitioner’s businesses, along with many other small businesses

 in the United States, are in jeopardy of closing permanently. As stated by Congress

 members in the April 16, 2020 letter to Administrator Carranza, “…we are

 concerned that many small businesses cannot wait much longer to receive EIDL

 funds from the federal government.” (Ippoliti Declaration, ⁋ 5).

    74. The failure of Administrator Carranza to comply with the express terms of

 the CARES Act and the specific directives of Congress could cost millions of

 American jobs, the exact jobs the CARES Act was enacted to protect. As stated in


                                             15
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 16 of 25 PageID 376




 the letter from Congressman Deutch to Administrator Carranza, "Small businesses

 that are applying for the EIDL and also requesting an immediate $10,000 within

 three days of submitting their application are in dire financial need…Receiving the

 $10,000 payment can keep a business from permanently closing.” (Ippoliti

 Declaration, ⁋ 4).

    75. Each of the named Petitioners have individually requested the $10,000 initial

 grant as provided for within the EIDL application, as drafted by the SBA.

    76. None of the named Petitioners have been provided a $10,000.00 initial grant

 as requested by each Petitioner within its application.

    77. Without authorization, in direct conflict with the CARES Act and the intent

 of Congress, and in violation of the Administrative Procedures Act (“APA”), the

 Respondent implemented a new rule which tethered the amount of the Emergency

 EIDL Grant to the number of employees of the applicant’s business, metering the

 Emergency EIDL Grant to “$1,000 per employee.”

    78. Nothing in §1110 of the CARES Act reveals Congress intended to tether the

 EIDL grants to the number of employees.

    79. The SBA did not make any announcement or publication of it’s new “$1,000

 per employee” rule, nor did the SBA follow the requirements of the APA when it

 instituted the new rule.




                                          16
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 17 of 25 PageID 377




    80. SBA’s unilateral and unpublished decision and actions to meter the

 Emergency EIDL Grant based on $1,000 per employee completely disregards the

 CARES Act and Congressional intent, violates the APA, and is arbitrary, capricious

 and an abuse of discretion.

                               CAUSES OF ACTION

                                      COUNT I
       RESPONDENT HAS VIOLATED THE ADMINISTRATIVE
       PROCEDURES ACT
    81. Petitioners repeat and reallege paragraphs 1-80 hereof, as if fully set forth

 herein.

    82. The APA requires agencies, including the SBA, to follow specific procedures

 when making rules. The SBA did not follow these procedures when making the new

 “$1,000 per employee” Emergency EIDL Grant rule, in violation of the APA §552

 and §553(b).

    83. The APA defines “rule” as ''the whole or a part of an agency statement of

 general or particular applicability and future effect designed to implement, interpret,

 or prescribe law or policy or describing the organization, procedure, or practice

 requirements of an agency and includes the approval or prescription for the future of

 rates, wages, corporate or financial structures or reorganizations thereof, prices,

 facilities, appliances, services or allowances therefore or of valuations, costs, or

 accounting, or practices bearing on any of the foregoing” 5 U.S.C. 551(4).


                                           17
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 18 of 25 PageID 378




    84. The “$1,000 per employee” rule is being utilized by the SBA in the

 implementation of Emergency EIDL Grants as provided for in §1110 of the CARES

 Act, which is an act of Congress. Accordingly, the “$1,000 per employee” rule is a

 substantive rule.

    85. The CARES Act §1114 affirmatively requires the Respondent to issue

 regulations for the administration of the small business assistance programs

 contained in the CARES Act, including the Emergency EIDL Grant program, within

 15 days of enactment. Only by issuing such regulations within 15 days could the

 SBA avoid the publication requirements of §553(b) of the APA:

              Not later than 15 days after the date of enactment of this Act, the
              Administrator shall issue regulations to carry out this title and
              the amendments made by this title without regard to the notice
              requirements under section 553(b) of title 5, United States Code.
              [Emphasis added.]

    86. Although the Respondent promulgated rules for the Paycheck Protection

 Program (“PPP”) according to the terms of §1114 of the CARES Act, she failed to

 publish any rules associated with the COVID-19 Emergency EIDL Grant or EIDL

 loan program as required by §1114.

    87. Since the Respondent did not issue any rules associated with the COVID-19

 Emergency EIDL Grant or EIDL loan program as required by §1114 of the CARES

 Act, the SBA was therefore required to follow the notification procedures of the

 APA, 5 U.S.C. 553(b).


                                          18
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 19 of 25 PageID 379




    88. The Respondent did not, and has not, followed the notification requirements

 of §553(b) of the APA when she instituted the “$1,000 per employee” rule.

    89. The SBA instituted “$1,000 per employee” rule constitutes a rule of general

 applicability to all §1110 Emergency EIDL Grant applicants, and is therefore also

 required to be published by 5 U.S.C. §552 (a)(l)(D). Additionally, the rule can only

 exist as an aspect of the Respondent's interpretation of §1110, and as an

 interpretation of general applicability, it must be published as required by§552

 (a)(l)(D).

    90. The unpublished “$1,000 per employee” rule is exactly the type of ad hoc

 decision making that the Administrative Procedure Act is designed to prevent.

    91. The SBA failed to follow the notification procedures outlined by the APA, 5

 U.S.C §552 and §553(b) when instituting the new “$1,000 per employee” rule, the

 Petitioners have been adversely affected by this rule, and the rule must be rescinded.

    92. While validly promulgated regulations may be entitled to deference, the rule

 must still be consistent with Congressional purpose. As stated by more than 150

 Congress members in nine letters to the Administrator, the new “$1,000 per

 employee” rule is in complete opposition to, and inconsistent with, Congressional

 purpose. Additionally, the SBA did not promulgate - validly or otherwise - any such

 rules related to the Emergency EIDL Grant or EIDL loan program.




                                          19
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 20 of 25 PageID 380




    93. To be entitled to deference, the agency’s construction must also be a

 reasonable interpretation of the statute.

    94. There is no reasonable interpretation of the CARES Act §1110 that would

 lead to the Respondent having discretion to tether the amount of the Emergency

 EIDL Grant to the number of employees of the applicant. Such language does not

 exist in the statute, and any such reading would result in the Administrator acting in

 a Legislative capacity.

    95. The APA provides that courts must “hold unlawful and set aside” agency

 action that is “in excess of statutory jurisdiction, authority, or limitations, or short of

 statutory right” 5 U.S.C. §706(2)(C).

    96. Nowhere in the CARES Act does it mention tethering the amount of the

 Emergency EIDL Grant to the number of employees of the applicant, and

 accordingly, the Respondent exceeded her authority when implementing the “$1,000

 per employee” rule.

    97. The APA also provides that courts must “hold unlawful and set aside” agency

 action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in

 accordance with law.” 5 U.S.C. §706(2)(A).

    98. Nowhere in the CARES Act does it mention tethering the amount of the

 Emergency EIDL Grant to the number of employees of the applicant. Accordingly,

 the “$1,000 per employee” rule implemented by the SBA relied on factors which


                                             20
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 21 of 25 PageID 381




 Congress had not intended it to consider. Therefore, the rule is arbitrary and

 capricious.

    99. The economic loss of a business cannot be reasonably measured by, or

 directly related to, the number employees of that business. A small business with

 one or two employees may need a $10,000 Emergency EIDL Grant as much as, if

 not more than, a small business with ten or 499 employees. Accordingly, there is no

 rational basis for tethering the amount of the Emergency EIDL Grant to the number

 of employees of the applicant, and therefore the “$1,000 per employee” rule is

 arbitrary and capricious.

    100.       Even if the Respondent had followed the requirements of the APA in

 implementing the new “$1,000 per employee” rule, and even if this rule was not

 arbitrary and capricious, the rule could still not be applied retroactively. Under the

 APA, rules are defined as agency statements having “general or particular

 applicability and future effect”. [Emphasis added.] 5 U.S.C. § 551(4).

    101.       Rules promulgated through notice-and-comment rulemaking under the

 APA have prospective application only.

    102.       Additionally, Congress does not provide administrative agencies

 authority to create rules that have retroactive effect.

    103.       The U.S. Supreme Court has established a long standing presumption

 against retroactive rules, as such rules would generally result in unjust results.


                                            21
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 22 of 25 PageID 382




 Retroactive legislation is unfair because it deprives citizens of notice and can create

 economic uncertainty. Accordingly, the applicability of administrative rules and

 regulations are limited to the time following their passage into law.

                                   CONCLUSION

       For the reasons set forth above, Petitioners respectfully request that the United

 States District Court for the Middle District of Florida enter Judgment and compel

 the SBA Administrator to issue $10,000.00 grants to each and every Petitioner

 within three days of said Petitioner’s application date.

                              PRAYER FOR RELIEF

         WHEREFORE, Petitioners respectfully request that a judgment be entered

 herein as follows:

    A. Compelling the Respondent to immediately issue initial grants in the full

       amount of $10,000 to each and every Petitioner pursuant to the express terms

       of the CARES Act;

    B. Void the “1,000 per employee” rule as a violation of the Administrative

       Procedures Act.

    C. Granting Petitioner its costs and expenses incurred in this action; and

    D. Granting such other and further relief as the Court deems just and proper.




                                           22
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 23 of 25 PageID 383




 Dated:     July 14, 2020
                                    /s/ James Ippoliti
                                    JAMES IPPOLITI, Esq.
                                    FL Bar No. 102674
                                    MARK WARZECHA, Esq.
                                    FL Bar No. 095779
                                    JEFF IPPOLITI, Esq.
                                    FL Bar No. 095608
                                    SCOTT WIDERMAN, Esq.
                                    FL Bar No. 585823
                                    jim@uslegalteam.com
                                    mfw@uslegalteam.com
                                    jeff@uslegalteam.com
                                    scott@uslegalteam.com
                                    WIDERMAN MALEK P.L.
                                    Attorneys for Petitioners
                                    1990 W. New Haven Ave., Second Floor
                                    Melbourne, FL 32904
                                    Phone: 321-255-2332




                                     23
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 24 of 25 PageID 384




                                   VERIFICATION

  STATE OF FLORIDA             )
                               )
  COUNTY OF OSCEOLA )

 James Ippoliti, being duly sworn, deposes and says:
    1. I am an equity partner in the law firm Celebration Law P.A.
    2. I have read the foregoing amended complaint and its factual contents are true
       to my personal knowledge, except as to those matters alleged therein to be
       upon information and belief, and as to those matters, I believe them to be true.




                                       James Ippoliti, Esq./ Shareholder, Partner
  Sworn to before me this
  � day of July 2020
                                                     �'lfut,,            Bianca Ramos
                                                                     Comm.#GG969154
                                                     %•        ·»_t Expires: Mardi 12, 2024
                                                      �
                                                     §... .:, ,,'\ Bonded Thru Aaron Notary
                                                          ,.


  Notary Public




                                           24
Case 6:20-cv-00665-RBD-GJK Document 25 Filed 07/14/20 Page 25 of 25 PageID 385




                         CERTIFICATE OF SERVICE

       I certify that on July 14, 2020, I electronically filed the foregoing with the

 Clerk of the Court using the ECF system. I sent copies of this filing to the

 Respondent via US Mail and Certified Mail, return receipt requested.

 Dated:      July 14, 2020
                                       /s/ James Ippoliti
                                       JAMES IPPOLITI, Esq.
                                       FL Bar No. 102674
                                       MARK WARZECHA, Esq.
                                       FL Bar No. 095779
                                       JEFF IPPOLITI, Esq.
                                       FL Bar No. 095608
                                       SCOTT WIDERMAN, Esq.
                                       FL Bar No. 585823
                                       jim@uslegalteam.com
                                       mfw@uslegalteam.com
                                       jeff@uslegalteam.com
                                       scott@uslegalteam.com
                                       WIDERMAN MALEK P.L.
                                       Attorneys for Petitioners
                                       1990 W. New Haven Ave., Second Floor
                                       Melbourne, FL 32904
                                       Phone: 321-255-2332




                                         25
